DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/883,513 filed 5/26/20,
and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,056,545 B2 (Jin et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the instant application may be found in claims 1-5 and 12-15 of the patent.
Regarding claim 1, Jin et al 545’ discloses a display apparatus, comprising: a substrate comprising a first area, a second area, and a bending area between the first area and the second area; a display unit in the first area; a plurality of wires over the bending area of the substrate, the plurality of wires being spaced apart from each other in the bending area; and a plurality of dummy wires disposed at least on the bending area; wherein at least one of the plurality of dummy wires is alternately arranged with the plurality of wires in a portion of the bending area (claims 1 and 4).
Regarding claim 2, Jin et al 545’ discloses wherein the plurality of wires do not have holes in the bending area (claim 2) .
Regarding claim 3, Jin et al 545’ discloses wherein the plurality of wires are electrically connected to the display unit (claim 1).
Regarding claim 4, Jin et al 545’ discloses wherein the plurality of dummy wires and the plurality of wires are disposed at same interval on the bending area (claims 1 and 4).
Regarding claim 5, Jin et al 545’ discloses wherein the plurality of wires further comprise a plurality of second wires electrically connected to the display unit, wherein each of the plurality of second wires is connected to at least one of a power wire and a driving circuit wire (claim 3).
Regarding claim 6, Jin et al 545’ discloses wherein the plurality of dummy wires are disposed between the plurality of wires and the plurality of second wires (claim 4).
Regarding claim 7, Jin et al 545’ discloses wherein the plurality of wires further comprise a plurality of second wires, wherein at least two of the plurality of second wires are connected to a power wire or a driving circuit wire (claim 5).
Regarding claim 8, Jin et al 545’ discloses wherein the plurality of dummy wires are isolated in the bending area (claim 1).
Regarding claim 9, Jin et al 545’ discloses an inorganic insulating layer disposed on the substrate, the inorganic insulating layer comprising an opening corresponding to the bending area, wherein ends of each of the plurality of dummy wires extend outside the opening (claim 12).
Regarding claim 10, Jin et al 545’ discloses an organic layer filling at least portions of the opening, the organic layer being disposed between the substrate and the plurality of wires and between the substrate and the plurality of dummy wires, wherein ends of each of the plurality of dummy wires extend to outside the organic layer (claim 13).
Regarding claim 11, Jin et al 545’ discloses wherein an end of each of the plurality of dummy wires is disposed in the first area and another end of each of the plurality of dummy wires is disposed in the second area (claim 14).
Regarding claim 12, Jin et al 545’ discloses wherein an insulating film is disposed on ends of each of the plurality of dummy wires, the insulating film covering ends of each of the plurality of dummy wires (claim 15).
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly a display apparatus, comprising: wherein each of the plurality of wires comprises a first conductive layer corresponding to the bending area and a second conductive layer corresponding to the first area and the second area, and the first conductive layer and the second conductive layer are disposed on different layers as described in claim 13, further incorporated into the independent claim 1 and in the context of its recited apparatus, along with its depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
August 30, 2022